Case: 20-1343   Document: 00117692160
       Case 1:19-cv-00083-LEW           Page:
                               Document 60    1 01/13/21
                                           Filed Date Filed: 01/13/2021
                                                          Page            Entry#:ID:
                                                                1 of 1 PageID     7136394505




                     United States Court of Appeals
                                      For the First Circuit
                                         _____________________

      No. 20-1343

             JESSICA FAGRE, as personal representative of the Estate of Ambroshia E. Fagre,

                                            Plaintiff, Appellant,

                                                     v.

                                        JEFFREY PARKS, Trooper,

                                           Defendant, Appellee,

                    MARK BROWN, Chief of Police; SCOTT W. IRELAND, Lieutenant,

                                               Defendants.
                                           __________________

                                               JUDGMENT

                                         Entered: January 13, 2021

              This cause came on to be heard on appeal from the United States District Court for the
      District of Maine and was argued by counsel.

               Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
      district court's grant of summary judgment is affirmed.

                                                          By the Court:

                                                          Maria R. Hamilton, Clerk


      cc: Hunter J. Tzovarras, Jonathan Richard Bolton, Edward R. Benjamin Jr., Kasia Soon Park
